United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 31, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-60922
                          Summary Calendar


                         WALTER NOSIKE ABIA,

                                                           Petitioner,

                               versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A28 329 479
                        --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Walter Nosike Abia, a native and citizen of Nigeria, appeals

the Board of Immigration Appeals (BIA) decision denying his motion

to reopen.

     Abia does not challenge the BIA’s determination that his

motion to reopen was untimely filed under 8 C.F.R. § 1003.2(b)(2)

and (c)(2), and thus he has abandoned these issues.      See Al-Ra’id

v. Ingle, 69 F.3d 28, 33 (5th Cir. 1995).      Although Abia argues

that the BIA erred in denying his motion to reopen his case sua


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sponte based on exceptional circumstances, this court does not have

jurisdiction to consider this issue.     See Enriquez-Alvarado v.

Ashcroft, 371 F.3d 246, 248-50 (5th Cir. 2004).

     Abia also argues that his due process and equal protection

rights were violated when the BIA refused to reopen his case.

However, because he does not have a liberty interest in the BIA’s

denial of his motion to reopen, Abia cannot establish a due process

violation.   See Altamirano-Lopez v. Gonzales, 435 F.3d 547, 550-51

(5th Cir. 2006). Because Abia has not adequately briefed any equal

protection violation, he has abandoned this issue.   See Al-Ra’id,

69 F.3d at 33; Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir.

1986).

     DENY PETITION.




                                 2